DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,10-12,14-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chinese Document CN 105098455A
With regard to claim 1 , Chinese Document CN 105098455A  discloses
method for manufacturing an electric connector, the electric connector
comprising (Fig. 1)
a housing including a plate-shaped fitting portion(294)  that fits with a mating
connector:
a plurality of first terminals (Fig. 3; r.n. 234)  each having a first contact portion (233) that is disposed on one surface of the fitting portion and can contact the mating connector when fitting
with the mating connector, and a first connecting portion (237) exposed from the housing;
a plurality of second terminals (Fig. 3, r.n. 244)  each having a second contact portion (243) that is disposed on the other surface opposite to the one surface of the fitting portion and can
contact the mating connector when fitting with the mating connector, and a second
connecting portion (247) exposed from the housing; and

the method for manufacturing the electric connector in which an array direction
of the first connecting portions and an array direction of the second connecting portions
are perpendicular to a thickness direction of the fitting portion, the method comprising:
a step of forming a primary molded portion (Fg. 5; r.n. 232 –molded portion ) in which the first contact portions are integrally provided by insert molding;
a step of forming a secondary molded portion (Fg. 5; r.n. 242 -insert–molded portion)  in which the second contact portions are integrally provided by insert molding; and a step of producing the housing by forming a tertiary molded portion in which  primary molded portion and the secondary molded portion are integrally provided by insert molding, wherein
the shield plate(Fig. 4, 5; r.n. 256))  is integrally provided with the primary molded portion and the secondary molded portion by insert molding as a part (Fig. 2; r.n. 230) of the tertiary molded portion (220).
With regard to claim 2 , Chinese Document CN 105098455A  discloses that
in the step of forming the primary molded portion, a first engaging portion (Fig. 4, elements 231 and 239 form a first engagement portion) is integrally formed as a part of the primary molded portion, in the step of forming the secondary molded portion, a second engaging portion ( Fig. 5; elements 261 and 249)  is integrally formed as a part of the secondary molded portion, and
in the step of producing the housing by forming the tertiary molded portion, the
first engaging portion and the second engaging portion are engaged with each other.
With regard to claim 3 , Chinese Document CN 105098455A  discloses that
the first engaging portion is a protrusion (239) and a recess (231), and the second engaging portion corresponding to the first engaging portion is the recess (261) or the protrusion .
With regard to claim 4 , Chinese Document CN 105098455A  discloses that
the step of producing the housing by forming the tertiary molded

the secondary molded portion at a peripheral edge of the one surface and the other
surface of the fitting portion.
With regard to claim 5 , Chinese Document CN 105098455A  discloses that
the peripheral edge is substantially U-shaped in a plan view.
With regard to claim 10 , Chinese Document CN 105098455A  discloses that
the step of forming the primary molded portion includes a step of bending the
first connecting portions as a unit with respect to the first contact portions while keeping
an array direction of the first contact portions and the array direction of the first
connecting portions substantially parallel to each other, and/or
the step of forming the secondary molded portion includes a step of bending the
second connecting portions as a unit with respect to the second contact portions while
keeping an array direction of the second contact portions and the array direction of the
second connecting portions substantially parallel to each other.
With regard to claim 11 , Chinese Document CN 105098455A  discloses that
when the shield plate is provided integrally with the primary molded portion and
the secondary molded portion as a part of the tertiary molded portion by insert molding,
a first placement surface on which the shield plate is placed is formed in the primary
molded portion in the step of forming the primary molded portion, and/or
when the shield plate is provided integrally with the primary molded portion and
the secondary molded portion as a part of the tertiary molded portion by insert molding,
a second placement surface on which the shield plate is placed is formed in the
secondary molded portion in the step of forming the secondary molded portion.
With regard to claim 12 , Chinese Document CN 105098455A  discloses that
the first placement surface is provided with a protrusion that defines a position
of the shield plate in the first placement surface, in at least one of a fitting direction with

direction of the fitting portion, and/or
the second placement surface is provided with a protrusion that defines a
position of the shield plate in the second placement surface, in at least one of the fitting
direction with the mating connector, an array direction of the second contact portions,
and the thickness direction of the fitting portion.
With regard to claim 14 , Chinese Document CN 105098455A  discloses 
an electric connector comprising:
a housing (220) including a plate-shaped fitting portion (Fig. 9, r,n. 294)  that fits with a mating
connector:
a plurality of first terminals  (234) each having a first contact portion that is disposed
on one surface of the fitting portion and can contact the mating connector when fitting
with the mating connector, and a first connecting portion exposed from the housing;
a plurality of second terminals  (244) each having a second contact portion that is
disposed on the other surface opposite to the one surface of the fitting portion and can
contact the mating connector when fitting with the mating connector, and a second
connecting portion exposed from the housing; and a shield plate (256) disposed between the first contact portion and the second contact portion, wherein a part of the shield plate is exposed in a plate shape from the housing.
With regard to claim 15, Chinese Document CN 105098455A  discloses that
a part (258) of the shield plate (Fig. 4; r.n. 256)  is on the same plane as a shield portion of the shield plate disposed between the first contact portion and the second contact portion.
With regard to claim 16 , Chinese Document CN 105098455A  discloses that
A part of the shield plate (256)  is exposed from a portion other than the fitting portion and
exposed portions of the first connecting portion and the second connecting portion in a
peripheral edge surrounding a plate thickness of the shield plate of the housing.

    PNG
    media_image1.png
    333
    653
    media_image1.png
    Greyscale

With regard to claim 17 , Chinese Document CN 105098455A  discloses 
An electric connector comprising:
a housing (220) including a plate-shaped fitting portion that fits with a mating
connector:
a plurality of first terminals (234)each having a first contact portion, a first connecting
portion, and a first coupling portion coupling the first contact portion and the first
connecting portion;
a plurality of second terminals (244) each having a second contact portion, a second
connecting portion, and a second coupling portion coupling the second contact portion
and the second connecting portion; and
a shield plate (256) disposed between the first contact portion and the second contact
portion, wherein
an array direction of the first connecting portions and an array direction of the
second connecting portions are perpendicular to a thickness direction of the fitting
portion, and the housing comprises:
a first holding portion made of resin(2362), which integrally holds the first contact

a second holding portion(2462) made of the resin, which integrally holds the second
contact portions, and
a third holding portion (260) made of the resin, which integrally holds the two holding
portions, the first coupling portion, the second coupling portion, and the shield plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6- 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 105098455A  in view of Hayashi et al (US 9,742,121) 
With regard to claim 6 , Chinese Document CN 105098455A  discloses that
the step of forming the primary molded portion and/or the step of forming the secondary molded portion 
Chinese Document CN 105098455A specifically does not  disclose step of forming the primary molded portion includes:
 filling resin into a gap between the contact portions adjacent to each other (cl. 6);
a resin portion filled in the gap between the first contact portions adjacent to
each other protrudes from the first contact portions to a side opposite to the secondary
molded portion in the thickness direction of the fitting portion, and/or
a resin portion filled in the gap between the second contact portions adjacent to
each other protrudes from the second contact portions to a side opposite to the primary

the step of forming the primary molded portion includes covering an end portion
on a side fitting with the mating connector of the first terminal with resin on the side
fitting with the mating connector, and/or
the step of forming the secondary molded portion includes covering an end
portion on a side fitting with the mating connector of the second terminal with the resin
on the side fitting with the mating connector (cl. 8);
the step of producing the housing by forming the tertiary molded portion
includes filling, in an end portion on a side fitting with the mating connector of the first
terminal, resin in a recess formed on the secondary molded portion side from the end
portion, in the thickness direction of the fitting portion, and/or
the step of producing the housing by forming the tertiary molded portion
includes filling, in an end portion on a side fitting with the mating connector of the
second terminal, the resin in a recess formed on the primary molded portion side from
the end portion, in the thickness direction of the fitting portion (cl. 9).
the first placement surface is formed by at least a first resin portion integrally holding the first contact portions and a second resin portion integrally holding the first coupling portions, the resin portions being separated from each other (cl. 13)
Hayashi et al  disclose In the electric connector of Patent Literature 1, a large number of contacts are fixed to the protrusion part by insert molding to seal the contacts with an insulating resin while maintaining insulation properties among them.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the resin for sealing, as taught by Hayashi et al  , to ensure waterproofing of the connector


Claim 16is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 105098455A  in view of  Guo et al (US 2017/0133797) 
Chinese Document CN 105098455A  does not disclose utilizing shielding belting. 
 Guo et al disclose using a carrier when shield plate is mounted. . When the carrier is used I, ,the strip connecting the plate and the carrier is interpreted as a part of the shield plate (256)  is exposed from a portion other than the fitting portion and exposed portions of the first connecting portion and the second connecting portion in a peripheral edge surrounding a plate thickness of the shield plate of the housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							8/16/21